—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered February 10, 2000, convicting him of burglary in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal impersonation in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to establish his guilt of burglary in the second degree and criminal impersonation in the first degree. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J.P., O’Brien, Goldstein and Townes, JJ., concur.